DETAILED ACTION
	This is in response to the above application filed on 06/24/2019. Claims 1, 2, and 6-27 are pending in the application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 17 and 22-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group and Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/23/2021.
Claim Objections
Claim 1 is objected to because of the following informalities:  In line 1 of claim 1, “apparatus” should be changed to “An apparatus”. In line 6 of claim 1, “the deployed implants being connectable together” should be changed to “the implants being connectable together in the deployed configuration”. In line 15, “the tissue aperture” should be changed to “the aperture”.
In line 3 of claim 2, “low profile” should be changed to “low profile configuration” in order to maintain consistency throughout the claims. In line 5 of claim 2, “expanded, deployed configuration” should be changed to “deployed configuration” in order to maintain consistency throughout the claims.
In line 4 of claim 6, “the hollow or tubular body part” should be changed to “the hollow or tubular anatomical structure”.
In line 5 of claim 10, “low profile” should be changed to “low profile configuration” in order to maintain consistency throughout the claims.

In line 2 of claim 12, “the tubular portion of one” should be changed to “the tubular portion of one implant”.
In line 2 of claim 16 “expanded configurations” should be changed to “deployed configurations”. In line 2 of claim 16, “the legs of the implants” should be changed to “the plurality of legs of each of the implants”.
Throughout the claims, “layers” and “tissue layers” are used interchangeably. Correction should be made to use one term consistently throughout all of the claims.
 Appropriate correction is required.
Drawings
The drawings are objected to because 37 C.F.R. 1.84 Standards for drawings indicates drawings using black ink should contain solid black lines. Further, photographs are not ordinarily permitted unless they are the only practical medium for illustrating the claimed invention. See MPEP 608.02. The drawings of the present invention largely include shading, blurred lines, and photographs which significantly reduce the legibility of the drawings.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 2, and 6-16, and 18-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “at least one of the implants, when connected together” in line 7. It is unclear what elements are being referred to in this limitations. As written, the claim appears to be requiring one implant to be connected together. However, as best understood by examiner, the claim is intending to set recite that when the proximal and distal implant are connected together, the following limitations are applied.
Claim 9 recites “their legs” in line 3. There is insufficient antecedent basis for this limitation in the claims.
Claim 13 recites “the latching elements” in line 2. There is insufficient antecedent basis for this limitation in the claims.

Claim 19 recites “The apparatus” in line 1. There is insufficient antecedent basis for this limitation in the claims. For the purpose of examination, the claim is interpreted as an independent claim wherein the apparatus is intended to read “An apparatus”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6, 7, 16, and 18-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McClellan et al. (US 2009/0084386).
Regarding claim 1, McClellan et al. discloses an apparatus for clamping a tissue layer to another tissue or non-tissue layer (Layers of the fallopian tube, paragraph [0055]) comprising: a proximal implant (46) and a distal implant (48) disposed along a common axis (Paragraph [0049], “axial centerline”, FIG 3), each implant having a low-profile configuration (FIG 3, paragraph [0051]) in which it is containable in a hollow delivery tube (Paragraph [0051] discloses use of a catheter placed as a sheath over the top of the apparatus) and a deployed configuration (FIGs 4-10) having a portion of expanded dimensions (Paragraphs [0053-0055]), the deployed implants being connectable together (Paragraphs [0064-
Regarding claim 2, McClellan et al. discloses each implant having a plurality of legs (FIGs 3-10, paragraph [0049]; each leg comprises a knee 56, thigh 58, and shin 60) that, in their low profile (FIGs 2-3) are releasably containable in the delivery tube (At least configured to maintain the low profile during placement, paragraph [0051-0052]) and in their expanded, deployed configuration (FIGs 4-10), extend3AMSL_014_O1CON_DIV1 Amendment & Response toPTO Action 26 Feb 2021radially outward (Paragraph [0053]), the implants being connectable together when released (46 and 48 remain connected upon deployment. Examiner notes the claim does not require the implants to be disconnected at any point).    
Regarding claim 6, McClellan et al. discloses the layers comprise opposing wall portions (distal lumen and proximal lumen, paragraph [0067]) of a hollow or tubular anatomical structure (Fallopian tube) and the expanded portions are such as to occlude the hollow or tubular body part (Paragraphs [0059-0066]).  
Regarding claim 7, McClellan et al. discloses cooperative latching elements on the implants to secure the connected implants together (Paragraphs [0064 and 0066] disclose locking the position of the legs which includes securing the connected implants together).
Regarding claim 16, McClellan et al. discloses the legs of the implants, when in their expanded configurations, are at an acute angle to the axis (FIG 10 shows 58 and 60 of each leg forms an acute angle with the longitudinal axis of the device shown by the dashed lines) and define, generally, a conical 

    PNG
    media_image1.png
    243
    338
    media_image1.png
    Greyscale


Regarding claim 18, McClellan et al. discloses the conical loci face each other (FIG 10 above shows the conical loci are oriented towards each other instead of being oriented in the same direction).  
Regarding claim 19, McClellan et al. discloses an apparatus for clamping a tissue layer to another tissue or non-tissue layer together (Layers of the fallopian tube, paragraph [0055]) comprising: a proximal implant (46) and a distal implant (48) disposed along a common axis (Paragraph [0049], “axial centerline”, FIG 3), each implant having a plurality of radially extending legs (FIGs 3-10, paragraph [0049]; each leg comprises a knee 56, thigh 58, and shin 60); a latching element associated with each of the implants to cooperatively secure the implants to each other (Paragraphs [0064 and 0066] disclose locking the position of the legs which includes securing the connected implants together) such that layers disposed between the implants may be gripped between the proximal and distal implants (FIGs 7-10, paragraphs [0059-0069]); the implants, when secured together, being configured to alternately apply oppositely directed forces to the tissue layers at circumferentially spaced location about the axis 
Regarding claim 20, McClellan et al. discloses the oppositely directed forces constrain the tissue layers between the implants in a serpentine configuration (FIG 10, applying oppositely directed forces in an interdigitate manner would constrain he clamped tissue in a serpentine configuration).  
Regarding claim 21, McClellan et al. discloses the implants having axially disposed members (See FIG 4 below) by which they can be connected together (These members are approximated towards each other, FIG 10, and fixed relative to one another to lock the position of the implants, paragraphs [0064 and 0066]), at least one of the axially disposed members extending through a transfixion aperture in the layers (In FIG 10, the aperture formed by the pleated layers of tissue is interpreted as a transfixation aperture. FIG 10 further shows at least one of the axially disposed members extends through this aperture); the implants, when secured together, defining a zone of occlusion surrounding the transfixion aperture, thereby substantially preventing leakage from the transfixion aperture (Paragraphs [0059-0060]).

    PNG
    media_image2.png
    438
    579
    media_image2.png
    Greyscale

Claims 1, 2, 7, 8, and 10-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ruiz (US 2011/0082495).
Regarding claim 1, Ruiz discloses an apparatus (45, FIG 3) for clamping a tissue layer to another tissue or non-tissue layer (28 and 34 of the LAA, FIG 5C) comprising: a proximal implant (60) and a distal implant (50, paragraph [0036]) disposed along a common axis (FIG 3 shows the common axis), each implant having a low-profile configuration (FIG 5A, paragraph [0048]) in which it is containable in a hollow delivery tube (100, FIG 5A, paragraphs [0041, 0044, and 0049]) and a deployed configuration (FIGs 4C and 5C) having a portion of expanded dimensions (Paragraphs [0049-0050]), the deployed implants being connectable together (Via 55 and 66, paragraph [0038, 0039, 0046 and 0050]), at least one of the implants, when connected together, having a portion adapted to pass through an aperture formed in the layers (FIG 5C shows at least a portion of the distal implant is adapted to pass through an 
Regarding claim 2, Ruiz discloses each implant having a plurality of legs (FIG 3, struts 52 and 62, paragraphs [0037-0038]) that, in their low profile (FIG 5A) are releasably containable in the delivery tube (At least configured to maintain the low profile during placement, paragraph [0044]) and in their expanded, deployed configuration (FIGs 4A-4C and 5C), extend3AMSL_014_O1CON_DIV1 Amendment & Response toPTO Action 26 Feb 2021radially outward (FIGs 3-4C shoe the legs extend radially outward in the deployed configuration), the implants being connectable together when released (56 of the distal implant is connectable with 64 of the proximal implant, FIGs 4C and 5C, paragraphs [0039-0040, 0046, and 0050-0051]).    
Regarding claim 7, Ruiz discloses cooperative latching elements (61 and 51, paragraphs [0037-0038, 0040, 0046]) on the implants to secure the connected implants together (Paragraph [0046], FIGs 4C and 5C).
Regarding claim 8, Ruiz discloses the latching elements comprise: one of the implants having a locking tube (56) extending axially in a proximal direction (FIG 3); the other implant having a tubular body portion (64) with an axial lumen (65, Paragraph [0038], FIG 3) receptive to the locking tube when the implants are brought together (Paragraphs [0038 and 0050]); the locking tube and tubular body portion having cooperative detents (55 and 66 respectively) that lock the implants together (Paragraph [0046]).
Regarding claim 10, Ruiz discloses both of the implants being contained within a single delivery tube (100) in tandem relation (FIG 5A, paragraphs [0044 and 0049]), the legs of the implants being constrained in their low profile by engagement with the lumen of the delivery tube (Paragraph [0044]); the distal implant having a locking shaft (51, FIGs 3-4C, paragraph [0037]) secured thereto, the locking shaft having a first connector element (Threads 58, paragraph [0042], FIGs 4A-5C) at its proximal end (FIG 4C); a retention shaft (80, FIGs 4A-5C) extending through the delivery tube (FIGs 4A-5C) and having a second connector element (Threads 82) at its distal end (FIGs 4A-4C), the first and second connector elements being cooperatively engageable to releasably lock the locking shaft to the retention shaft (Paragraphs [0042, 0046-0047]); the proximal implant being mounted within the delivery tube (FIG 5A) and about the one of the retention shaft or locking shaft (60 is mounted around at least 81 of the retention shaft 80, FIGS 4A-4B); the delivery tube being advanceable through the tissue layers to locate the distal implant on the distal side of the tissue layers (FIG 5B, paragraphs [0048-0049]), the distal implant being exposable by retraction of the delivery tube while maintaining the position of the retention shaft (Paragraph [0049] discloses proximal retraction of delivery catheter 70 which includes delivery tube 100); and a pushing member (90, FIGs 4A-5C) advanceable within the delivery tube for engaging the proximal implant and urging it along the retention shaft and locking shaft into connection with the distal implant (Paragraphs [0043, 0044, 0046, 0047, and 0050]).  
Regarding claim 11, Ruiz discloses a locking pin (110, FIGs 5A-5B) removably extending through the locking shaft and retention shaft (FIGs 5A-5B shows 110 extends through the locking shaft and the retention shaft. Paragraph [0048] disclosed 110 can be exchanged with a different wire, therefore it is removable. Also FIG 5C shows 110 removed) to secure the connection therebetween (The wire 110 at least aids in securing the connection between the locking shaft and retention shaft by providing some degree of axial constraint).  
Regarding claim 12, Ruiz discloses each implant has a tubular portion (64 and 56) and wherein the tubular portion of one is receivable, telescopically, into the tubular portion of the other implant when the implants are connected together (Paragraphs [0040 and 0050], FIG 4C and 5C).  
Regarding claim 13, Ruiz discloses the latching elements (66 and 55, paragraphs [0037-0038, 0040, 0046]) provide a ratchet by which the proximity of the implants, when secured, can be varied (Paragraph [0040] discloses 56 and 64 can interengage over a range of distances for reducing or occluding the LAA suitable for treating a large portion of the patient population).  
Regarding claim 14, Ruiz discloses the layers comprise opposing wall portions of a hollow or tubular anatomical structure (FIGs 5A-5B show the LAA is a hollow/tubular structure and the layers are opposing wall portions of said structure) to occlude the hollow or tubular anatomical structure (Paragraphs [0025, 0036, 0040, 0048], FIG 5C).  
Regarding claim 15, Ruiz discloses the latching elements (61 and 51, paragraphs [0037-0038, 0040, 0046]) comprise; one of the implants having a locking tube (56) extending axially in a proximal direction (FIG 3); the other implant having a tubular body portion (64) with an axial lumen (65, Paragraph [0038], FIG 3) receptive to the locking tube when the implants are brought together (Paragraphs [0038 and 0050]); the locking tube and tubular body portion having cooperative detents (55 and 66 respectively) that lock the implants together (Paragraph [0046]).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over McClellan et al. (US 2009/0084386) in view of Ruiz (US 2011/0082495).
	Regarding claim 8, McClellan et al. discloses the invention substantially as claimed, as set forth above for claim 7. McClellan et al. further discloses that locking the distal and proximal implants relative to one another can be achieved using latching elements by various locking means known in the art (Paragraph [0064]).
	McClellan et al. is silent regarding said latching elements comprising: one of the implants having a locking tube extending axially in a proximal direction; the other implant having a tubular body portion with an axial lumen receptive to the locking tube when the implants are brought together; the locking tube and tubular body portion having cooperative detents that lock the implants together.
However, Ruiz discloses an apparatus (45, FIG 3) for clamping a tissue layer to occlude a lumen (FIG 5C) comprising: a proximal implant (60) and a distal implant (50, paragraph [0036]), the implants being connectable together (Via 55 and 66, paragraph [0038, 0039, 0046 and 0050]) and having cooperative latching elements (61 and 51, paragraphs [0037-0038, 0040, 0046]) on the implants to secure the connected implants together (Paragraph [0046], FIGs 4C and 5C), wherein the cooperative latching elements comprise one of the implants having a locking tube (56) extending axially in a proximal direction (FIG 3); the other implant having a tubular body portion (64) with an axial lumen (65, Paragraph [0038], FIG 3) receptive to the locking tube when the implants are brought together (Paragraphs [0038 and 0050]); the locking tube and tubular body portion having cooperative detents (55 and 66 respectively) that lock the implants together (Paragraph [0046]).

Regarding claim 9, McClellan et al./Ruiz discloses the invention substantially as claimed, as set forth above for claim 8. McClellan et al. further discloses the cooperative detents are arranged so that when the implants are locked together and in the absence of the layers, their legs are interdigitated (In the device as modified, when the implants are locked to together as shown in FIG 10, the legs are interdigitated, paragraph [0064] discloses the interdigitating/interlocking of the legs).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE N LABRANCHE whose telephone number is (571)272-9775.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Rosen can be reached on 5712707855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/BROOKE NICOLE LABRANCHE/               Examiner, Art Unit 3771